Citation Nr: 0204071	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  97-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 based on hypothetical entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, ML, and SS.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1954.  He died in January 1996.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).  
The case was remanded by the Board for further development in 
October 1997.  A hearing was held at the RO on November 28, 
2001, before the undersigned Member of the Board.

The Board notes that the appeal pertaining to compensation 
under 38 U.S.C.A. § 1318 cannot be resolved due to a 
temporary stay on processing appeals relating to such claims 
where the decision would require a hypothetical determination 
of eligibility.  The appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The evaluation of the claims does not involve a question 
of medical complexity or controversy.

3.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

4.  The veteran died on January [redacted], 1996, at the age of 63 
years, due to arteriosclerotic disease due to or as a 
consequence of diabetes mellitus.  Another significant 
condition contributing to death was squamous cell lung 
cancer.  

5.  Arteriosclerotic disease, diabetes mellitus, and squamous 
cell lung cancer were not present during service or 
manifested within one year after service.

6.  The veteran's claim for benefits under 38 U.S.C.A. § 1151 
was received by the RO on January [redacted], 1996, three days after 
his death.  

7.  The preponderance of the evidence shows that the 
proximate cause of the veteran's death was not an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.


CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991 & Supp. 2001).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2001).

3.  The criteria for entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred as a 
result of hospitalization or medical or surgical treatment 
provided by the VA are not met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2001).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection the cause of 
death or entitlement to benefits under 38 U.S.C.A. § 1151 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  The appellant has 
had a hearing.  With respect to the contention that an 
advisory medical opinion is warranted, the Board notes that 
an opinion of an independent medical expert may be obtained 
in cases where the issue under consideration is of such 
medical complexity or controversy that it justifies 
soliciting an opinion from an independent medical expert.  
The issues on appeal are neither complex nor controversial; 
therefore, solicitation of a medical opinion from an 
independent medical expert is not warranted. 38 U.S.C.A. § 
7109 (West 1991).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For The
 Cause Of The Veteran's Death.

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
testified in support of her claim during a hearing held 
before the undersigned Member of the Board in November 2001.  
She states that the veteran told her that he got frostbite on 
his feet while he was in service in Korea.  She further 
stated that she believed that this had contributed to his 
arterial disease.  She conceded that the veteran did not have 
any problems with vascular disease until 1983 or 1989, and 
stated that he did not have any foot problems prior to that 
time as far as she was aware.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease, diabetes mellitus or 
a malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 &  Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  He applied for nonservice-
connected pension in March 1994 (and the claim was later 
granted), but he did not allege that any of his disabling 
conditions were related to service.

The death certificate shows that the veteran died on January 
[redacted], 1996, at the age of 63 years, due to arteriosclerotic 
disease due to or as a consequence of diabetes mellitus.  
Another significant condition contributing to death was 
squamous cell lung cancer.  It was indicated that the 
interval between onset of arteriosclerotic disease and death 
was 8 years.  A letter from a VA physician dated in March 
1996 also contains information  regarding the causes of the 
veteran's death.  The letter states that an autopsy showed 
two main areas of disease which combined to cause the 
veteran's death.  First, he had severe hardening and 
narrowing of the coronary arteries and secondly there was 
severe malnutrition.  It was noted that the autopsy showed 
very severe coronary artery disease with extensive scarring 
of the heart muscle with little muscle to circulate the 
blood.  It was further noted that he had severe lung disease 
as well as scarring from surgery, emphysema, and chronic 
inflammation, however no lung cancer was seen.  The autopsy 
showed no reason for the elevated liver tests or diarrhea, 
and no obvious acute problem that lead to the veteran's 
death.    

The Board notes that the veteran's service medical records do 
not contain any references to cardiovascular disease, 
diabetes mellitus or a malignant tumor.  The report of a 
medical examination conducted in January 1954 for the purpose 
of his separation from service shows that examination 
revealed that the veteran's respiratory system and 
cardiovascular system were normal.  A urinalysis was negative 
for sugar.  His blood pressure was 102/60.  He was found to 
be physically qualified for discharge.

There is also no evidence that any of the disorders listed on 
the death certificate were manifested within one year after 
separation from service.  The earliest post-service medical 
records are dated many years after separation from service.  
For example, a VA hospital record dated in October 1989 
reflects that the veteran was treated for peripheral vascular 
disease, insulin dependent diabetes, and coronary artery 
disease.  None of the post-service treatment records contain 
any medical opinion that the disorders being treated were 
related to service.  The death certificate also contains no 
indication that the causes of death were related to service.  

The Board notes that the appellant has alleged that the 
veteran sustained frostbite in service and that this later 
lead to circulatory problems which contributed to his death.  
She has presented medical opinions which are to the effect 
that exposure to cold in service contributed to the veteran's 
death.  A letter dated in February 1999 from Darlene 
Thomasec, a Family Nurse Practitioner with the VA indicates 
that "This veteran's peripheral vascular disease and 
peripheral neuropathy could be a result of his military 
service in Korea in which he experienced exposure to extreme 
cold temperatures, over a period of four years."  The same 
individual also provided a statement in February 1999 which 
was to the effect that it was at least as likely as not that 
the cold freezing weather exposure that the veteran 
experienced in Korea contributed to and hastened his ultimate 
death.  A letter dated in July 1999 from Clifford E. 
Bremiller., M.D., also indicates that the veteran was in 
Korea from 1951 through 1954 and was exposed to extreme cold, 
and that "Exposure to extremely cold temperatures over a 
period of four years certainly could play a significant part 
in his peripheral vascular disease and peripheral 
neuropathy."    

Significantly, however, the service records are negative for 
any indication that the veteran ever had frostbite or other 
injury resulting from exposure to cold weather.  The report 
of a medical examination upon separation from service shows 
that his feet, lower extremities and skin were all found to 
be normal.  The Board also notes that there is no record of 
the veteran having reported a history of an inservice cold 
injury.  His post-service treatment records do not contain 
such a history, nor was he ever diagnosed with a cold 
exposure injury.  These allegations were only reported after 
his death by the claimant.  The Board also notes that the 
report that the veteran was exposed to extreme cold 
temperatures over the course of four years is directly 
contradicted by his DD 214 which reflects that he had only 
one year five months and twenty days of foreign service.  In 
light of the fact that the history of an injury to cold 
weather in service is unsupported, the medical opinions 
linking the veteran's death to such an injury are without 
value.  An opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  

Moreover, the evidence includes a VA medical opinion which is 
to the effect that the veteran's arteriosclerotic disease was 
not caused by cold weather injury but was instead more likely 
related to his smoking.  In October 2000, the RO requested a 
medical opinion by stating that, assuming that the veteran 
was exposed to cold weather during part of his approximate 18 
months of service in Korea during the Korean conflict, did he 
have a disease or injury as a result of that exposure, and if 
so, what was the likelihood that such disease or injury 
caused or materially hastened his death?  In response, a VA 
vascular surgeon prepared a medical statement dated in 
November 2000 which contains the following comments:

This patient died on January [redacted], 1996.  At the time 
of his death his medical problems included diffuse 
vascular disease with a history of bilateral lower 
extremity bypasses and previous right above the 
knee amputation, previous partial lung resection 
for lung cancer, insulin dependent diabetes 
mellitus, chronic obstructive pulmonary disease, 
coronary artery occlusive disease with previous 
coronary artery bypass grafting and two previous 
myocardial infarctions, previous stomach surgery 
for ulcer disease, hypertension, abnormal liver 
function tests, as well as malnutrition and 
anorexia with decubitus ulcers.  In addition, an 
autopsy report on the patient's brain noted 
evidence for multiple recent and remote infarcts.  

This patient suffered from severe, diffuse 
atherosclerotic occlusive disease involving his 
lower extremities, his heart, and his brain.  This 
pattern of disease is typical in patients with 
diabetes and a long history of smoking which was 
the case with [this veteran].  In my opinion the 
remote cold injury experienced in the early 1950's 
had nothing to do with the serious medical problems 
and death of this patient in 1996.

In summary, the evidence shows that the diseases which 
resulted in the veteran's death were not present during 
service or manifested within one year after service.  
Moreover, the preponderance of the medical evidence shows 
that there was no relationship between the disorders and 
service.  Accordingly, the Board concludes that a service-
connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


II.  Entitlement To Accrued Benefits Pursuant To 38 U.S.C.A. 
§ 1151
 For Additional Disability Incurred In VA Medical Facilities.

Payment of accrued benefits is controlled by 38 U.S.C.A. 
§ 5121 and 38 C.F.R. § 3.1000 which provide in pertinent part 
that where death occurred on or after December 19, 1962, 
periodic monetary benefits (other than insurance and service 
members indemnity) authorized under the laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will, upon the death of such person, be paid to his or her 
spouse. 

As was noted above, the veteran died on January [redacted], 1996.  The 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
received by the RO on January [redacted], 1996, three days after his 
death.  In light of the fact that the claim was not received 
until after his death, it is impossible that the veteran was 
entitled as of the date of his death to benefits based on 
that claim which were due and unpaid.  Accordingly, the Board 
concludes that the criteria for entitlement to accrued 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability incurred in VA medical facilities are not met.

III.  Entitlement To DIC Pursuant To 38 U.S.C.A. § 1151 Based 
On A Claim That The Veteran's Death Resulted From Treatment 
At VA Medical Facilities.

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In determining whether such 
additional disability resulted from VA medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the disability 
compensable in the absence of proof that it resulted from the 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c).  

Because the claim for DIC was filed immediately after the 
veteran's death in January 1996, the version of § 1151 that 
is applicable to that claim is the pre-amendment version that 
is applicable only to claims filed before October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

The appellant testified in support of the claim for benefits 
under 38 U.S.C.A. § 1151 during a hearing held in November 
2001.  She described incidents during VA hospitalizations 
which she believed had resulted in additional disability or 
death.  Specifically, she described two incidents in which 
the veteran reportedly was dropped while being transferred by 
VA personnel in November 1995.  In one case he fell on the 
floor while being transferred from a bed to his wheel chair, 
and another time he fell in such a way that his above the 
knee amputation fell into an unflushed toilet.  She asserted 
that his health deteriorated after these incidents and 
eventually resulted in his death.  She also stated that he 
contracted an infectious disease which contributed to his 
demise.  Testimony to this effect was also given by M.L, who 
is a friend of the family, and by S.S., who is the veteran's 
son-in-law.  In addition, the appellant has presented lay 
statements which contain similar information.

The pertinent medical evidence includes the hospital records 
from the VA which show that the veteran had been diagnosed 
and treated for a multitude of diseases.  Prior to the 
incidents which the appellant reported, the veteran was 
hospitalized multiple times in 1995.  In February 1995, the 
veteran underwent a left lower lobectomy and left upper lobe 
resection for carcinoma of the lung.  In March 1995, he 
underwent hospitalization for an esophagogastroduodenoscopy 
after complaining of being unable to eat solid food.  In 
August 1995, he was admitted with a two month history of foot 
ulcers.  The diagnoses included (1) failing bypass grafts; 
(2) squamous cell carcinoma of the lung; (3) coronary artery 
disease; (4) peptic ulcer disease; (5) hypertension; (6) 
diabetes; and (7) chronic obstructive pulmonary disease.  He 
underwent a surgical revision of a femoral peroneal bypass 
graft later that month and was hospitalized until September 
6, 1995.  He was readmitted on September 14, 1995 after 
developing drainage from the wounds on his right leg.  He was 
treated and discharged on September 18, 1995.  He was 
readmitted in October 1995 and underwent debridement of his 
wounds on October 10, 1995, and required an above-the-knee 
amputation on October 26, 1995.  

A VA hospital summary dated in December 1995 shows that the 
veteran had previously been discharged in October with a 
recent above-the-knee amputation of the right knee.  At that 
time he transferred to a VA facility (a comprehensive 
rehabilitation unit).  He returned from the rehabilitation 
unit to the VAMC on November 29, 1995, complaining of acute 
pain and swelling with loss of movement secondary to pain in 
the right stump.  He denied any trauma, but upon further 
questioning revealed that he had been dropped on the stump 
several days prior.  It was noted that his past medical 
history also included right and left femoroperoneal bypasses 
and squamous cell lung cancer lobectomy.  He was taken to the 
operating room and underwent exploration of the wound.  He 
tolerated the procedure well, though he was slow to wean from 
the ventilator secondary to his COPD.  He also had some 
problems with control of his blood sugars.  He was doing well 
and was to be discharged to a nursing home.  The discharge 
summary dated December 27, 1995 reflects diagnoses of (1) 
status post right above knee amputation; (2) peripheral 
vascular disease; (3) status post left upper lobectomy, 2-95, 
for squamous cell carcinoma; (4) insulin dependent diabetes 
mellitus; (5) chronic obstructive pulmonary disease/tobacco 
use; (6) coronary artery disease; (7) hypertension; (8) 
multiple decubiti; (9) herpes simplex virus? Skin lesions; 
(10) episodic hypokalemia and hyponatremia; (11) severe 
malnutrition; and (12) Vancomycin resistant enterococcus 
positive.  

A VA hospital summary dated in January 1996 shows that the 
veteran was readmitted on January 3 and died on January [redacted], 
1996.  It was noted that on the morning of the admission he 
had been found with acute onset of confusion and mental 
status changes.  The final diagnoses included (1) 
malnutrition with anorexia; (2) hypoglycemia; (3) elevated 
liver enzymes; and (4) diarrhea.  

As was noted above, the veteran's death certificate shows 
that he died on January [redacted], at the age of 63 years, due to 
arteriosclerotic disease due to or as a consequence of 
diabetes mellitus.  A letter from a VA physician dated in 
March 1996 also contains information  regarding the causes of 
the veteran's death.   The foregoing medical opinions 
summarized above weigh against the claim as they both 
indicate that the cause of death was due to cardiovascular 
disease and they contain no indication that the death 
resulted from being dropped or from an infectious disease 
contracted during the hospital stay.  

In reviewing the medical evidence pertaining to the veteran's 
death, the Board notes that there is no medical opinion 
regarding the Section 1151 issue except the opinions which 
weigh against the claim.  Although the appellant has offered 
her own opinion that the veteran's death was due to 
negligence, lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was not an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.  
Accordingly, the Board concludes that the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1151 based on a claim 
that the veteran's death resulted from hospitalization, or 
medical or surgical treatment provided by the VA, are not 
met.


ORDER

1.  Service connection for the cause of the veteran's death 
is denied.

2.  Accrued benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability incurred in VA medical facilities are 
denied.

3.  DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

